Citation Nr: 1139354	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for residuals of a right foot fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to September 2002, and from February 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2008.  In August 2011, the appellant appeared at a videoconference hearing held before the undersigned.  

The issue of service connection for right foot fracture residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Pre-existing bilateral pes planus increased in severity beyond natural progress while the Veteran was on active duty.


CONCLUSION OF LAW

Bilateral pes planus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of the appeal as to the issue decided in this decision, compliance with the VA's statutory duties to assist and notify need not be discussed.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The Veteran's claim was denied on the basis that pes planus preexisted service and was not aggravated therein.  A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

The evidence pertaining to the Veteran's condition prior to service includes enlistment examinations dated in December 1999 and January 2002, both of which disclosed mild, asymptomatic pes planus.  Hence, because pes planus was "noted on the entrance examination," the presumption of soundness does not apply.  

The question for consideration, therefore, is whether the preexisting pes planus was aggravated during service.  A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  A temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation.  Rather, aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
 
The Veteran joined the Marine Corps Reserves, and went onto active duty from January 2002 to September 2002.  During that time he sustained a stress fracture involving the right foot.  In June 2002, he sought treatment for right foot pain because his duties required that he stand 16 hours per day.  On examination, he was noted to be tender to palpation in both feet.  The file does not include a separation examination, nor was the Veteran examined prior to his second period of active duty, which extended from February 2003 to June 2005.  A post-deployment medical assessment in May 2005 did not disclose any complaints pertaining to the feet, nor is there any indication that the feet were examined at the that time.  

The Veteran remained in the Reserves after his discharge from active duty, but, in July 2007, he underwent an examination in connection with medical board proceedings.  That examination disclosed severe, symptomatic pes planus.  A physical evaluation Board report dated in January 2008 disclosed "prominent" pes planus, although his arch reconstituted with toe raise.  A final examination in February 2008 again revealed severe, symptomatic pes planus.  

Subsequent treatment records and VA examination reports have shown pes planus.  On a podiatry consult in May 2008, the Veteran's medial longitudinal arch was intact when sitting, but on standing, his arch collapsed on weight bearing.  The assessment was bilateral, painful, flexible pes planus.  X-rays in June 2008 showed flat feet. 

Thus, the Veteran had mild, asymptomatic pes planus on entry, and the question is whether the condition was aggravated in service.  The evidence does not reflect that his feet were examined at the time of his discharge from either period of active duty.  He did, however, sustain an injury to the right foot in service.  He has stated that his feet remained symptomatic after discharge, and when examined two years later, his bilateral pes planus was characterized as severe and symptomatic.  

The evidence from the similar examinations conducted before and after the Veteran's active service clearly shows that his pes planus underwent an increase in severity between January 2002 and July 2007, from mild to severe, according to these examination reports.  Although post-service records have differed on the severity of the condition, the Board finds the military examinations to be most probative in comparing the severity of the condition, because of the similarity in the type of examination.  In this regard, the Veteran's pes planus is flexible, and his arch returns when he is not bearing weight.  

However, the Veteran was discharged from active duty two years prior to the July 2007 examination.  In assessing the probative value of the evidence that the increase in severity, documented in July 2007, occurred during active service, the Board observes that the Veteran initially became symptomatic during service; before service, there is no indication that he even knew he had pes planus.  He has provided credible testimony that his symptoms continued after his discharge from active duty.  

As noted above, a preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  In this case, no opinion was obtained as to the question of natural progress, and there is no clear indication that the documented worsening represents natural progress.  Particularly in view of the level of increase, from mild to severe, in a relatively short period of time, the Board does not believe that additional development is warranted.  The evidence sufficiently establishes that the disability increased in severity in service, at which point the burden shifts to VA to establish whether the increase was due to natural progress.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  As there is no evidence of record in support of the increase being due to natural progress, the Board finds that the evidence is sufficient, and that service connection for bilateral pes planus is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b) see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for bilateral pes planus is granted.


REMAND

As noted above, there is no question that the Veteran had a stress fracture involving the right foot during service.  It is less clear, however, whether he has had residual foot disability - other than the service-connected pes planus - subsequent to service.  In this regard, an April 2008 VA examination revealed plantar fasciitis, but it is not clear whether this condition has persisted or whether it is a residual of the documented stress fracture.  Accordingly, the Board finds that an examination, with a nexus opinion, which clearly establishes whether or not any residuals of the right foot fracture are present, should be afforded.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA podiatry examination to establish whether the Veteran has any residuals of the stress fracture of the right foot shown in service.  The claims file must be reviewed in conjunction with the examination.  The examiner should ascertain whether there is a current right foot disability, other than the service-connected pes planus, or whether there has been such a disability since the filing of the Veteran's claim in September 2007.  If any such disability is found, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability is etiologically related to the in-service stress fracture.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.  

2.  Then, the claim for service connection for residuals of a right foot fracture must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


